ORDER

MUSGRAVE, Senior Judge'.
Upon consideration of the motion of Eletrosilex S.A. to Alter or Amend Judgment and for Stay of Judgment and the Department of Commerce’s opposition thereto, it is hereby
ORDERED that the Judgment entered on June 27, 2003 in conjunction with Slip Op. 03-69 is stayed; and it is further
ORDERED that all further proceedings in this action are stayed pending the final determination of the dumping margins in the fourth administrative review of the antidumping duty order on silicon metal from Brazil, sub nom. American Silicon Technologies v. United States, Consolidated Court No. 97-02-00267.